     Case 3:18-cv-00807-WKW-JTA Document 63 Filed 03/30/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

DR. MICHAEL L. STERN,                   )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )      CASE NO. 3:18-CV-807-WKW
                                        )                [WO]
STEVEN LEATH, et al.,                   )
                                        )
             Defendants.                )

                                    ORDER

      In light of the ongoing COVID-19 pandemic, it is ORDERED that the parties

may conduct their settlement conference via telephonic communication, rather than

face-to-face. The Amended Uniform Scheduling Order (Doc. # 51, ¶ 3) is further

AMENDED to reflect this change.

      DONE this 30th day of March, 2020.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
